       Case 3:16-cv-00520-JWD-EWD             Document 120       07/24/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

 DeRay McKesson,                                    CIVIL ACTION No.: 3:16-CV-520
 Kira Marrero and
 Gloria La Riva
                                                    JUDGE: JOHN W. DeGRAVELLES
 V.
                                                    MAGISTRATE JUDGE:
 City of Baton Rouge                                ERIN WILDER-DOOMES
 East Baton Rouge Parish
 Melvin “Kip” Holden Mayor- Parish
 Presidence, Carl Dabadie, Jr., Chief of
 Police, Baton Rouge, and Sid J. Gautreaux,
 III, Sheriff, East Baton Rouge Parish, Col.
 Michael Edmonson, Superintendent,
 Louisiana State Police



                                            ORDER
       Considering the foregoing Joint Motion for Approval of Cy Pres Award:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion for

Approval of Cy Pres Award is GRANTED and it is hereby ordered that Plaintiffs’ Counsel shall

continue to distribute the unclaimed settlement funds until, in their discretion, they have

determined that no more distributions can be made. Further, if Plaintiffs’ Counsel is unable to

locate the appropriate party to whom to distribute the settlement funds, Plaintiffs’ Counsel shall

donate the funds to Southern University Law School’s Justice Revius Ortique, Law Clinic

Program.

                                     24th day of _______________,
       BATON ROUGE, LOUISIANA, this _____         July            2019.



                                        S
                  ________________________________________________
                      JUDGE, UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA
